Citation Nr: 0026230	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right elbow 
disability.

2.  Entitlement to service connection for strain of the 
left hamstring.

3.  Entitlement to service connection for strain of the 
right trapezius, also claimed as right shoulder disability.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for disability 
manifested by chest pain.

6.  Entitlement to service connection for a urinary tract 
infection.

7.  Entitlement to service connection for the residuals of 
frostbite.

8.  Entitlement to service connection for skin disability 
of the feet.

9.  Entitlement to service connection for skin disability, 
including parakeratosis and acanthosis.

10.  Entitlement to service connection for headaches.

11.  Entitlement to a rating in excess of 10 percent for 
the residuals of fractures of the right ring finger and of 
the right little finger.

12.  Entitlement to a compensable evaluation for the 
residuals of bilateral plantar fasciitis and calcaneal 
spurs.

13.  Entitlement to a compensable evaluation for the 
postoperative residuals of hallux rigidus of the right big 
toe.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had served on active duty for more than 20 
years, when he retired in May 1995.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  
In May 1998, the RO also denied the veteran's claims of 
entitlement to service connection for tinnitus and for the 
residuals of a dental injury.  The veteran was notified of 
those decisions, as well as his appellate rights; however, 
with respect to those decisions, a Notice of Disagreement 
(NOD) was not received to initiate the appellate process.  
Accordingly, those issues will not be considered below.

In May 1999, the RO denied the veteran's claims of 
entitlement to service connection for left wrist disability 
and for hypertension.  The veteran was notified of those 
decisions, as well as his appellate rights; however, with 
respect to those decisions, a Notice of Disagreement (NOD) 
was not received to initiate the appellate process.  
Accordingly, those issues will not be considered below.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
right elbow disability is not plausible.

2.  The claim of entitlement to service connection for 
strain of the left hamstring is not plausible.

3.  The claim of entitlement to service connection for 
strain of the right trapezius, also claimed as right 
shoulder disability, is not plausible.

4.  The claim of entitlement to service connection for the 
hearing loss disability is not plausible.

5.  The claim of entitlement to service connection for 
disability manifested by chest pain is not plausible.

6.  The claim of entitlement to service connection for a 
urinary tract infection is not plausible.

7.  The claim of entitlement to service connection for the 
residuals of frostbite is not plausible.

8.  The claim of entitlement to service connection for skin 
disability of the feet is not plausible.

9.  The claim of entitlement to service connection for skin 
disability, including parakeratosis and acanthosis, is not 
plausible.

10.  The claim of entitlement to service connection for 
headaches is not plausible.

11.  The postoperative residuals of fractures of the right 
ring and little fingers are manifested primarily by 
favorable ankylosis.

12.  The veteran's plantar fasciitis and calcaneal spurs, 
manifested primarily by complaints of pain, are productive 
of no more than mild impairment.

13.  The veteran's postoperative residuals of hallux 
rigidus of the right big toe, manifested primarily by 
chronic pain, a lack of spring in his step, and limitation 
of flexion and no range of extension of the toe, more 
nearly approximate the criteria associated with severe 
impairment.

14.  The evidence does not present a question of such 
medical complexity or controversy so as to warrant the 
opinion of an independent medical expert.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
right elbow disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
strain of the left hamstring, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
strain of the right trapezius, also claimed as right 
shoulder disability, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
disability manifested by chest pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a 
urinary tract infection is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for the 
residuals of frostbite is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for skin 
disability of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The claim of entitlement to service connection for skin 
disability, including parakeratosis and acanthosis, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

11.  The criteria for a rating in excess of 10 percent for 
the residuals of fractures of the right ring and little 
fingers have not been met.  38 U.S.C.A. §§  1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 
4.45, 4.71a, Diagnostic Code 5219, 5223 (1999). 
12.  The criteria for a compensable rating for plantar 
fasciitis and calcaneal spurs have not been met.  
38 U.S.C.A. §§  1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
Diagnostic Code 5284 (1999). 

13.  The criteria for a 10 percent rating for the 
postoperative residuals of hallux rigidus of the right big 
toe have been met.  38 U.S.C.A. §§  1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71a, Diagnostic Code 5279 (1999). 

14. An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks entitlement to service connection for 
multiple disabilities.  Service connection connotes many 
factors, but basically, it means that the facts, shown by 
the evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with 
service in the Armed Forces, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, 
service connection may still be granted, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran's claims are 
well grounded.  Section 5107(a) of title 38, U.S. Code, 
provides in pertinent part: "[A] person who submits a claim 
for benefits under a law administered by [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  The Court has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on 
its own or capable of substantiation. Such a claim need not 
be conclusive but only possible to satisfy the initial 
burden of [§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). "The quality and quantity of the 
evidence required to meet this statutory burden of 
necessity will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 

In order for a service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Where, as here, the determinative issue involves medical 
causation, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support 
of the claim is presumed.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

a.  The Right Elbow

The service medical records show that in November 1992, the 
veteran complained of a one month history of pain in the 
right elbow and forearm.  There had reportedly been no 
associated trauma, and the diagnosis was right tennis 
elbow.  There is no evidence, however, that such disability 
was chronic in nature.  Indeed, the veteran received no 
further treatment in service for any right elbow 
disability; and, during his retirement examination in 
January 1995, he replied in the negative, when asked if he 
then had, or had ever had, a painful or "trick" elbow.  
During that examination, his upper extremities were normal.  

Since the veteran's retirement from service, there is no 
recorded clinical evidence or other competent evidence that 
he has complained of or been diagnosed with right elbow 
disability of any kind.  The only reports of continuing 
right elbow disability are offered by the veteran.  While 
he is qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of 
a particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Absent evidence of chronic right 
elbow disability, there is no plausible basis for service 
connection.  Accordingly, that claim is not well grounded.

b.  The Left Hamstring

The service medical records show that from May 1989 to May 
1990, the veteran was treated for a strained left 
hamstring.  There is no medical evidence, however, that 
such a problem was chronic in nature.  Indeed, he was not 
treated for that disability for the remaining 5 years of 
service.  During an examination in September 1992 and 
during his retirement examination, he responded 
affirmatively when asked if he then had, or had ever had, 
leg cramps; however, there was no reference to the 
veteran's left hamstring, and the examination of the lower 
extremities was normal.  Medical records dated since the 
veteran's retirement from service are also negative for any 
evidence of left hamstring disability of any kind.  The 
only reports of chronic left hamstring disability 
originating in service are offered by the veteran.  Again, 
however, it must be emphasized that he is not qualified to 
render opinions which require medical expertise.  Espiritu.  

Absent competent evidence of chronic identifiable left 
hamstring pathology in service or any current diagnosis of 
such disability, there is no plausible basis for service 
connection.  Accordingly, that portion of the claim is not 
well-grounded and must be denied.
c.  Right Trapezius Strain

On several occasions between August 1988 and September 
1989, the veteran complained of right shoulder pain; 
however, there was no evidence of associated trauma.  X-
rays were negative, and the various diagnoses included 
recurrent tendinitis and subacromial bursitis versus 
tendinitis.  In July 1994, he complained of a 3 day history 
of neck pain and stiffness with pain radiating from the 
right neck into the right shoulder.  The diagnosis was 
strain of the right trapezius.  

Despite the foregoing, there is no competent evidence that 
the right shoulder disability or right trapezius strain was 
chronic in nature.  The characterization of tendinitis as 
recurrent is not dispositive.  38 C.F.R. § 3.303(c).  
Indeed, at the time of his retirement examination, the 
veteran responded in the negative when asked if he then 
had, or had ever had, a painful or "trick" shoulder.  
Moreover, on examination, his neck and upper extremities 
were found to be normal.  The record dated since service is 
also negative for any medical evidence of ongoing right 
shoulder or right trapezius disability.  The only reports 
of chronic pathology of the right shoulder or right 
trapezius having its onset in service come from the 
veteran; however, as noted above, he is not qualified to 
render such opinions.  Espiritu.  Absent competent evidence 
of chronic identifiable pathology of the right shoulder or 
right trapezius in service or evidence of continuity since 
service, there is no plausible basis for service 
connection.  Accordingly, the claim is not well grounded 
and must be denied. 

d.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  
The veteran's service medical records are completely 
negative for any evidence of hearing loss disability.  At 
his service entrance examination in January 1975, he 
demonstrated the following pure tone thresholds at the 
indicated decibel levels (hertz):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

15
LEFT
5
5
5

5

Speech audiometry was not performed.

Despite more than 20 years in service as an armor crewman, 
the veteran never demonstrated a pure tone threshold of 40 
decibels or greater on any of his numerous audiometric 
tests, nor did he demonstrate at least 3 pure tone 
thresholds of 26 decibels or greater on any one test in any 
of the applicable frequencies.  Indeed, at the time of his 
service separation examination, he demonstrated the 
following pure tone thresholds at the indicated decibel 
levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
30
25
LEFT
10
10
25
15
5

Speech recognition testing using the Maryland CNC Test was 
not performed at any time during service.

There is no competent evidence, dated after service, that 
the veteran has hearing loss disability within VA 
standards.  The only reports of such disability are offered 
by the veteran; however, as previously noted, he is not 
qualified to render opinions which require medical 
expertise.  Espiritu.  Absent any evidence of hearing loss 
disability in or after service, there is no plausible basis 
for service connection; and therefore, the claim is not 
well grounded.

e.  Chest Pain

The service medical records show that between March 1985 
and November 1988, the veteran complained of chest pain on 
several occasions.  Various diagnoses were considered, 
including rule out fractured ribs and possible strained 
chest muscles.  However, there were no further recorded 
complaints of chest pain in service, and at the time of his 
retirement examination, he responded in the negative, when 
asked if he then had, or had ever had, pain or pressure in 
his chest.  On examination, his lungs and chest were 
normal, and a chest X-ray was negative.

Not only was there no competent evidence in service of 
chronic identifiable disability associated with the 
veteran's complaints of chest pain in service, there were 
no recorded complaints of chest pain or any evidence of 
chronic identifiable chest disability after service.  The 
only report of such disability and a relationship to 
service are offered by the veteran; however, as above, he 
is not qualified to render opinions which require medical 
expertise.  Espiritu.  Accordingly, the claim of 
entitlement to service connection is not well grounded and 
must be denied.

f.  Urinary Tract Infection and Frostbite

The veteran's claims folder is completely negative for any 
evidence of a urinary tract infection or of frostbite (or 
the residuals thereof) in or after service.  Indeed, at the 
time of the veteran's retirement examination, he responded 
in the negative when asked if he then had, or had ever had, 
frequent or painful urination; a kidney stone or blood in 
the urine; or sugar or albumin in the urine.  On 
examination, his genitourinary and vascular systems and 
skin were reportedly normal.  The only reports of a urinary 
tract infection or of frostbite in service come from the 
veteran; however, he is not qualified to render medical 
opinions.  Espiritu.  Accordingly, there is no plausible 
basis for service connection for either disability; and 
therefore, those portions of the claim must be denied.

g. Skin Disability of the Feet

During his service entrance examination, the veteran 
reported that he had athlete's foot on occasion.  On 
examination, his skin and feet were normal.  In August 
1975, the veteran's feet were swollen and red, and during 
an October 1975 dermatology consultation, he was treated 
for cellulitis of the dorsum of the right foot due to 
dyshydrotic eczema of the arch.  He was also treated for an 
abrasion and cellulitis of the left 4th toe due to poor-
fitting shoes.  During a November 1980 examination, it was 
noted that the veteran had been treated for tinea pedis and 
that such disorder had resolved.  In August 1991, he 
underwent a VA podiatric examination and was found to have 
tinea pedis, bilaterally.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

Despite the foregoing evidence of treatment for skin 
problems of the feet during service, there is no competent 
evidence that the veteran's pre-service tinea pedis 
underwent an increase in pathology in service or that the 
cellulitis and eczema, noted in August 1975, were chronic 
in nature.  Indeed, during service, there was no evidence 
that the veteran's tinea pedis occurred on any more than an 
occasional basis; and, during his service retirement 
examination, his feet and skin were again found to be 
normal.  Moreover, there was no evidence that the 
cellulitis and eczema noted in service were chronic in 
nature.  The only reports of an increase in the underlying 
pathology and of chronicity again come from the veteran.  
As above, however, he is not qualified to render such 
opinions.  Espiritu.  Accordingly, service connection for a 
skin disorder of the feet is not warranted.
h.  Skin Disability, including Parakeratosis and Acanthosis

The service medical records show that from March 1984 to 
March 1985, the veteran was treated for a wart on the right 
side of his mouth.  From December 1988 to August 1992, he 
was also treated for a fibrous growth on the right side of 
his mouth.  In February 1991, a biopsy revealed the growth 
to be parakeratosis and acanthosis.  In March 1990, a 
biopsy revealed a compound nevus of the back.  However, 
there was no evidence that any of those disabilities was 
chronic in nature.  Indeed, during his retirement 
examination, he responded in the negative, when asked if he 
then had, or had ever had, skin disease, and the 
examination revealed that his skin was normal.

There is no competent evidence, dated since the veteran's 
retirement from service, which shows any recorded 
complaints, clinical findings, treatment, or other 
documentation of a skin disorder.  The only reports of a 
present skin disorder are offered by the veteran.  As with 
his other claims, however, he is not qualified to render 
opinions which require medical expertise.  Espiritu.  
Accordingly, the Board is of the opinion that there is no 
plausible basis for service connection for skin disease, 
including parakeratosis or acanthosis.  Therefore, that 
claim is not well grounded and must be denied.

i.  Headaches

The service medical records show that on several occasions 
from December 1978 to July 1986, the veteran reported 
headaches.  They were variously associated with muscle 
tension; an upper respiratory infection; and otitis media.  
There was no evidence, however, that they were chronic in 
nature.  Indeed, there were no recorded complaints of 
headaches during the last 71/2 years of service; and during 
his service retirement examination, he responded in the 
negative when asked if he then had, or had ever had, 
frequent or severe headaches.  Moreover, a neurologic 
evaluation was normal.  Finally, the Board notes no current 
evidence of headaches.  As above, the only reports of such 
disability come from the veteran; however, he remains 
unqualified to render medical opinions.  Espiritu.
Absent competent evidence of chronic, identifiable headache 
pathology in or after service, the Board is of the opinion 
that there is no plausible basis for service connection for 
headaches.  Therefore, that claim is not well grounded and 
must be denied.

II.  Increased Ratings

The veteran also seeks increased ratings for multiple 
service-connected disabilities.  Disability evaluations are 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the diagnostic 
codes of the Schedule for Rating Disabilities.  38 U.S.A. 
§ 1155; 38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability.  Where, as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994). 
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that it is not enough 
for an examiner to state a range of motion.  Rather, the 
Court said that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss 
due to pain, and pain on use; specifically limitation of 
motion due to pain on use including during flare-ups.  The 
Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, 
and incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the disability 
on the veteran's ordinary activity.  38 C.F.R. § 4.10.  

a.  The Right Ring and Little Fingers

In January 1989, the veteran fractured the small and ring 
fingers of his right hand.  He underwent open reduction of 
the metacarpals of those fingers and internal fixation of 
the metacarpal of the right ring finger.  The internal 
fixation wire was subsequently removed; and, by the time of 
his retirement examination, his right hand was reported to 
be healing well.  

In December 1997, the veteran underwent a VA orthopedic 
examination to determine the extent of the residuals of the 
fractures of the right ring and little fingers.  He had 
reportedly had no treatment for those disabilities since 
his retirement from service.  He stated that he had 
difficulty using his right hand to grasp heavy objects and 
that from time-to-time, he developed tension in his right 
forearm after prolonged work or during cold weather.  He 
also stated that he had constant symptoms in his right hand 
and wrist and that from time-to-time, it felt as if they 
were asleep.  On examination, the veteran was able to touch 
the tips of his right index, long, and ring fingers with 
the tip of his thumb.  He was able to bring the tip of his 
right little finger within 1/2 inch of the tip of his thumb.  
He did have a good grasp in both hands, as well as a good 
range of motion of the fingers and thumbs of both hands.  
The examiner recommended that the symptoms in the veteran's 
right forearm and wrist be evaluated by a neurologist.

The postoperative residuals of the fractures of the right 
small and ring fingers are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5219 and 5223.  A 10 
percent rating is warranted for favorable ankylosis of the 
ring and little fingers, while a 20 percent rating is 
warranted for unfavorable ankylosis.  Where, as here, only 
one joint of a digit is ankylosed or limited in its motion, 
the determination will be made on the basis of whether 
motion is possible within 2 inches (5.1 cms.) of the 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  In 
this case, such motion is possible; and, therefore, the 
service-connected residuals of fractures of the right ring 
and little fingers are manifested primarily by favorable 
ankylosis.  The veteran retains good strength in the hand, 
however, and there is no evidence of lack of normal 
endurance; functional loss due to pain; pain on use; excess 
fatigability, incoordination, or flare-ups.  Therefore, the 
service-connected residuals of fractures of the right ring 
and little fingers more nearly approximate the criteria for 
the 10 percent rating currently in effect.  Although the 
veteran complains of tingling in the right hand, and the 
most recent VA examiner suggests potential neurologic 
involvement in the veteran's right upper extremity, service 
connection has not been established for any neurologic 
disability.  Therefore, any neurologic symptoms are not 
applicable in rating the residuals of the fractured right 
ring and little fingers.

b.  Plantar Fasciitis and Calcaneal Spurs

There is no rating code specifically for the veteran's 
plantar fasciitis and calcaneal spurs.  Therefore, they are 
rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  38 C.F.R. § 4.20.  However, the veteran currently 
receives the highest schedular rating (10 percent) 
available under that code.  

Potentially applicable in rating the veteran's plantar 
fasciitis and calcaneal spurs is 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under that code, a 10 percent rating 
is warranted for moderate residuals of a foot injury.  A 20 
percent rating is warranted for moderately severe 
residuals, while a 30 percent rating is warranted for 
severe residuals.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of 
use of the foot.  If loss of use of the foot is present, 
special monthly compensation is also warranted.

Plantar fasciitis and calcaneal spurs were first clinically 
manifested during service between March 1991 and September 
1992.  During the VA examination in December 1997, he 
complained of aching in his feet and heels on prolonged 
standing.  He stated that he was unable to run or jog due 
to foot discomfort and that the pain was fairly constant 
without flare-ups.  He reportedly required no aids to 
assist with walking, such as a cane, crutches, brace, or 
orthopedic shoes.  He did wear generic shoe inserts which 
he purchased over-the-counter.  There was no obvious 
swelling or instability in the foot, and no objective 
evidence of lack of normal endurance, functional loss due 
to pain, pain on use, weakened movement, excess 
fatigability, or incoordination.  Indeed, there was no 
evidence that the service-connected plantar fasciitis or 
calcaneal spurs were productive of any more than mild 
impairment.  In this regard, it should be noted that those 
two disabilities were reported by history only.  Therefore, 
there is no schedular basis for a rating in excess of 10 
percent.

c.  Right Big Toe

Unilateral hallux rigidus is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5281.  A 10 percent 
rating is warranted if that disorder is productive of 
severe impairment, if it is equivalent to amputation of the 
great toe.  

The service medical records show that in August 1991, the 
veteran was first treated for hallux rigidus of the right 
great toe.  In November that year, he underwent corrective 
surgery.  During his retirement examination, it was noted 
that he had had surgery on his right first toe.  The 
diagnosis was chronic right foot pain due to degenerative 
joint disease, post-surgical; and he was assigned a 
physical profile of 3 for his lower extremities.  
During the December 1997 VA examination, the veteran 
demonstrated 15 degrees of flexion in the left great toe 
and 15 degrees of flexion in the right great toe and 10 
degrees of extension in the left great toe and 0 degrees of 
extension in the right great toe.  Prolonged standing and 
walking caused aching in his feet and heels.  The aching 
was reportedly fairly constant, without evidence of flare-
ups.  He described weakness and tenderness in the right 
great toe and pain on stooping, and it was noted that he 
wore orthotics, which he purchased over the counter.  He 
also lacked the normal spring in his gait, which would have 
been provided by the right great toe, had it been able to 
function normally.  There was, however, no objective 
evidence of swelling, instability, heat, discoloration, 
lack of normal endurance, or incoordination.

The limitation of motion, impaired gait, and consistent 
reports of pain since service suggest that the residuals of 
the veteran's right great toe surgery have been chronic and 
disabling.  Such symptoms more nearly reflect a level of 
severe impairment; and therefore, there is a sufficient 
basis for the assignment of a 10 percent disability 
evaluation.  

d.  Extraschedular Considerations

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
for the veteran's service-connected residuals of fractures 
of the right ring finger and of the right small fingers; 
plantar fasciitis and calcaneal spurs; and/or the 
postoperative residuals of hallux rigidus of the right big 
toe; however, the evidence does not show such an 
exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Notably, there 
is no documentation of work missed by the veteran or of 
termination from employment due to any of the noted 
service-connected disabilities.  Moreover, there is no 
evidence that he has required frequent hospitalization for 
any of those disabilities.  In essence, the record shows 
that the manifestations of that disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence to 
the contrary, the Board finds no reason for referral of 
this case to the Director of VA Compensation and Pension 
purposes for a rating outside the regular schedular 
criteria.

III.  Additional Concerns

Although VA has no statutory duty to further assist the 
veteran with those claims which are not well grounded, the 
Court has held that VA may, nonetheless, have a duty to 
inform the veteran of the evidence necessary to render the 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, however, VA has already provided 
such information in evidence requests to the veteran, in 
the Statement of the Case (SOC), and in a Supplemental 
Statement of the Case (SSOC).  Moreover, the veteran has 
not cited any outstanding evidence which could support any 
of his claims.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claims well grounded.

The veteran notes that he has not been examined for the 
purpose of determining whether any of his claimed service-
connected disabilities are, in fact, related to service.  
Such examinations are scheduled, however, when there is a 
well-grounded claim and the medical evidence is inadequate 
for rating purposes.  38 C.F.R. § 3.326 (1999).  As noted 
above, the service connection claims are not well grounded; 
and, as such, the Board need not take any further 
development with respect to those claims. 

The veteran also maintains that the VA examinations 
performed to evaluate the level of impairment of his 
service-connected disabilities was not adequate for rating 
purposes.  In particular, he notes that the veteran's 
claims folder was not available to the examiner for review 
and that the examiner's opinion was, therefore, not fully 
informed.  Accordingly, he requests that additional 
examinations be conducted to evaluate the service-connected 
disabilities at issue.  

VA examinations are inadequate for rating purposes when a 
particular diagnosis is not supported by the findings on the 
examination report or when the report does not contain 
sufficient detail.  38 C.F.R. § 4.2; VAOPGCPREC 20-95.  In 
this case, however, there is no evidence of such 
deficiencies.  Indeed, the veteran has provided no medical 
or other objective evidence that those examinations did not 
contain sufficient detail or were otherwise inadequate for 
rating purposes.  In this regard, it should be noted that a 
review of the claims folder is not required during all 
examinations and that a lack of such review is not 
dispositive of the issue. VAOPGCPREC 20-95.  The primary 
criterion is whether the examination contains sufficient 
detail to rate the disability, and in this case, there is 
sufficient detail to do so in accordance with the applicable 
diagnostic codes as well as principles set forth in DeLuca.  
Accordingly, the Board is of the opinion additional 
examination is not warranted at this time.  38 C.F.R. 
§§ 3.326, 4.2.

The Board has also considered the veteran's request for an 
advisory medical opinion, including an opinion by an 
independent medical expert.  When, in the judgment of the 
Board, an expert medical opinion, in addition to that 
available within the Department, is warranted by the 
medical complexity or controversy involved in an appeal 
case, the Board may secure an advisory medical opinion for 
one or more independent medical experts who are not 
employees of the Department.  38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901.  In this case, however, the veteran has provided 
no material basis to obtain an independent medical expert 
opinion.  He has not identified those aspects of the case 
which involve medical complexity or controversy, nor has he 
provided an explanation as to why a medical expert not 
employed by VA would provide a medical opinion superior to 
those of the VA examiners and health care providers.  
Accordingly, the request for such an opinion is denied.


ORDER

Service connection for right elbow disability is denied.

Service connection for strain of the left hamstring is 
denied.

Service connection for strain of the right trapezius, also 
claimed as right shoulder disability, is denied.

Service connection for the hearing loss disability is 
denied.

Service connection for disability manifested by chest pain 
is denied.

Service connection for urinary tract infection is denied.

Service connection for the residuals of frostbite is 
denied.

Service connection for skin disorder of the feet is denied.

Service connection for skin disability, including 
parakeratosis and acanthosis, is denied.

Service connection for headaches is denied.

A rating in excess of 10 percent for the residuals of 
fractures of the right ring and little fingers is denied.

A compensable rating for plantar fasciitis and calcaneal 
spurs is denied.

A 10 percent rating for the postoperative residuals of 
hallux rigidus of the right big toe is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 20 -


- 1 -


